DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marcus A. Fischer on 03/10/2022. In the examiner’s amendment independent claims 1 and 26 were amended to remove the portions “any one or more of”.
1. (Currently Amended) A method for generating a special effect program file package, comprising: importing a group of sub-materials, wherein the group of sub-materials comprises a plurality of sub-materials; obtaining parameter values of playback parameters of the group of sub-materials; and generating the special effect program file package according to the group of sub-materials and the parameter values of the playback parameters, wherein the playback parameters of the group of sub-materials comprise the following: a display parameter, used for representing whether the plurality of sub-materials are displayed; an interval parameter, used for representing a number of frames spaced between two adjacent sub-materials in the plurality of sub-materials for display; a trigger action parameter, used for representing a trigger action for triggering display of the plurality of sub-materials; a loop parameter, used for representing a number of times of loop playback of the plurality of sub-materials; a trigger delay parameter, used for representing an amount of time for which a display of the plurality of sub-materials is delayed; a trigger stop parameter, used for representing an action for stopping the display of the plurality of sub-materials; a display scale parameter, used for representing a reference basis for a change in a display size of the plurality of sub-materials; a position type parameter, used for representing a type of a relationship between each of the plurality of sub-materials and a respective position; a position relation parameter, used for representing whether the plurality of sub-materials move with a preset reference part; a position parameter, used for representing a position binding relationship between each of the plurality of sub-materials and a respective preset key point; a rotation parameter, used for representing a key point around which the plurality of sub-materials rotate; and a beautifying/make-up effect parameter, used for representing a beautifying/make-up effect displayed at a preset part when the sub-materials are displayed.
26. (Currently Amended) An electronic device, comprising: a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform operations of: importing a group of sub-materials, wherein the group of sub-materials comprises a plurality of sub-materials, obtaining parameter values of playback parameters of the group of sub-materials, and generating a special effect program file package according to the group of sub-materials and the parameter values of the playback parameters; or, obtaining parameter values of playback parameters of at least one group of sub-materials in the special effect program file package, wherein the at least one group of sub-materials comprises a plurality of parameter values of the playback parameters of the at least one group of sub-materials, wherein the playback parameters of the group of sub-materials comprise the following: a display parameter, used for representing whether the plurality of sub-materials are displayed; an interval parameter, used for representing a number of frames spaced between two adjacent sub-materials in the plurality of sub-materials for display; a trigger action parameter, used for representing a trigger action for triggering display of the plurality of sub-materials; a loop parameter, used for representing a number of times of loop playback of the plurality of sub-materials; a trigger delay parameter, used for representing an amount of time for which a display of the plurality of sub-materials is delayed; a trigger stop parameter, used for representing an action for stopping the display of the plurality of sub-materials; a display scale parameter, used for representing a reference basis for a change in a display size of the plurality of sub-materials; a position type parameter, used for representing a type of a relationship between each of the plurality of sub-materials and a respective position; a position relation parameter, used for representing whether the plurality of sub-materials move with a preset reference part; a position parameter, used for representing a position binding relationship between each of the plurality of sub-materials and a respective preset key point; a rotation parameter, used for representing a key point around which the plurality of sub-materials rotate; and a beautifying/make-up effect parameter, used for representing a beautifying/make-up effect displayed at a preset part when the sub-materials are displayed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3/10/2022
/JOSE M. MESA/
Examiner
Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484